
QuickLinks -- Click here to rapidly navigate through this document


LOUISIANA-PACIFIC CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Amended and Restated as of May 1, 2002
(Executed August 9, 2002)

--------------------------------------------------------------------------------

LOUISIANA-PACIFIC CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


ARTICLE I—PURPOSE; EFFECTIVE DATE


        The purpose of this Supplemental Executive Retirement Plan (the "Plan")
is to provide supplemental retirement and death benefits for certain key
employees of Louisiana-Pacific Corporation (the "Corporation"). It is intended
that the Plan will aid in retaining and attracting employees of exceptional
ability by providing them with these benefits. The Plan became effective as of
July 1, 1997, was amended and restated as of January 1, 2000, January 1, 2002
and May I, 2002, and is further amended and restated as of May 1, 2002 as set
forth herein.


ARTICLE II—DEFINITIONS


        For the purposes of the Plan, the following terms shall have the
meanings indicated, unless the context clearly indicates otherwise:

2.1    Acquiring Person    

        "Acquiring Person" means any person or related person or related persons
which constitute a "group" for purposes of Section 13(d) and Rule 13d-5 under
the Securities Exchange Act of 1934, as amended (the "Exchange Act"); provided,
however, that the term Acquiring Person shall not include:

        (a)  Corporation or any of its Subsidiaries;

        (b)  Any employee benefit plan or related trust of Corporation or any of
its Subsidiaries;

        (c)  Any entity holding voting capital stock of Corporation for or
pursuant to the terms of any such employee benefit plan; or

        (d)  Any person or group solely because such person or group has voting
power with respect to capital stock of Corporation arising from a revocable
proxy or consent given in response to a public proxy or consent solicitation
made pursuant to the Exchange Act.

2.2    Accumulated with Interest    

        "Accumulated with Interest" means to project Qualified and Other Plan
Accounts amounts from one date to a subsequent date assuming an interest rate of
seven percent (7%) compounded annually.

2.3    Actuarial Equivalent    

        "Actuarial Equivalent" means equality in value of the aggregrate amounts
expected to be received under different forms and timing of payment, which shall
be determined by using the Pension Benefit Guaranty Corporation Lump Sum
Interest Rate for Private Sector Payments (as published in appendix C of 29 CFR
4022, or any successor or replacement rate) and the UP84 Mortality Table set
back four (4) years for males and females.

2.4    Beneficiary    

        "Beneficiary" means the person, persons or entity entitled under
Article VI to receive any Plan benefits payable after a Participant's death.

2.5    Board    

        "Board" means the Board of Directors of the Corporation,

2.6    Change in Control    

        A "Change in Control" shall occur upon:

        (a)  The acquisition by any Acquiring Person of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of twenty percent
(20%) or more of the combined voting

--------------------------------------------------------------------------------

power of the then outstanding securities which vote generally in the election of
directors ("Voting Securities"); provided, however, that for purposes of this
paragraph (a), the following acquisitions will not constitute a Change in
Control:

        (i)    Any acquisition directly from Corporation;

        (ii)  Any acquisition by Corporation;

        (iii)  Any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Corporation or any corporation controlled by
Corporation; or

        (iv)  Any acquisition by any corporation pursuant to a transaction that
complies with clauses (i), (ii), and (iii) of paragraph (c) of this definition
of Change in Control; or

        (b)  During any period of twelve (12) consecutive calendar months,
individuals who at the beginning of such period constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual who becomes a director during the
period whose election, or nomination for election, by Corporation's shareholders
was approved by a vote of at least a majority of the directors then constituting
the Incumbent Board will be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person (as such term is used in Section 3(d) and 14(d) of the Exchange Act)
other than the Board; or

        (c)  Consummation of a reorganization, merger, or consolidation or sale
or other disposition of all or substantially all of the assets of Corporation (a
"Business Combination") in each case, unless, following such Business
Combination:

        (i)    All or substantially all of the individuals and entities who were
the beneficial owners of the Voting Securities outstanding immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Corporation
or all or substantially all of Corporation's assets either directly or through
one (1) or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Voting
Securities;

        (ii)  No Person (excluding any employee benefit plan, or related trust,
of Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, twenty percent (20%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination; and

        (iii)  At least a majority of the members of the board of directors of
the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

        (d)  Approval by the shareholders of Corporation of any plan or proposal
for the liquidation or dissolution of Corporation.

2

--------------------------------------------------------------------------------

2.7    Committee    

        "Committee" means the Committee appointed by the Chief Executive Officer
to administer the Plan pursuant to Article VII.

2.8    Compensation    

        "Compensation" means base pay and annual cash incentive bonuses paid to
a Participant during the calendar year, before reduction for amounts deferred
under the Louisiana-Pacific Executive Deferred Compensation Plan or any other
salary reduction program. Compensation does not include expense reimbursements,
any form of noncash compensation or benefits, stock option income, group life
insurance premiums, severance pay, or any other payments or benefits other than
base pay and annual cash incentive bonuses.

2.9    Corporation    

        "Corporation" means Louisiana-Pacific Corporation, a Delaware
corporation, or any successor to the business thereof.

2.10    Deferred Retirement Date    

        "Deferred Retirement Date" means the first day of the month coincident
with or next following the Participant's termination of employment with the
Employer if it occurs after the Participant's Normal Retirement Date.

2.11    Disability    

        "Disability" means a physical or mental condition which, in the opinion
of the Committee, prevents an employee from satisfactorily performing employee's
usual duties for Employer. The Committee's decision as to Disability will be
based upon medical reports and/or evidence satisfactory to the Committee. In no
event shall a Disability be deemed to occur or to continue after a Participant's
Normal Retirement Date.

2.12    Early Retirement Date    

        "Early Retirement Date" means the date on which the Participant
terminates employment with the Employer if it occurs on or after the first day
of the month coincidental with or next following a Participant's attainment of
age fifty-five (55) and completion of five (5) Years of Participation, but prior
to his Normal Retirement Date.

2.13    Employer    

        "Employer" means the Corporation and any affiliated or subsidiary
corporation of the Corporation which is incorporated under the laws of any state
of the United States.

2.14    Final Average Compensation    

        "Final Average Compensation" means the Participant's Compensation during
the sixty (60) consecutive complete calendar months of paid employment out of
the last one hundred twenty (120) months of employment with the Employer in
which the Participant's Compensation is the highest divided by sixty (60). If a
Participant's number of complete calendar months of paid employment with the
Employer is less than sixty (60), the Participant's Final Average Compensation
shall be the monthly average of all such complete calendar months of paid
employment.

2.15    Final Compensation    

        "Final Compensation" means a Participant's base pay for the twelve
(12) months prior to termination of employment with the Employer, plus the
average annual cash incentive bonus paid the last three (3) years, divided by
twelve (12). If the Participant has not been a Participant in the

3

--------------------------------------------------------------------------------


Employer's annual incentive plan for three (3) full years or been an employee
for a full twelve (12) months, then the proceeding determination shall be
adjusted pro rata.

2.16    Involuntarily Terminated    

        "Involuntarily Terminated" means a Participant is discharged or resigns
in response to a change in day-to-day duties, or reduction in Compensation or
benefits, to a downward change of title, or to a relocation requested by
Employer.

2.17    Normal Retirement Date    

        "Normal Retirement Date" means the first day of the month coincident
with or next following the Participant's attainment of age sixty-two (62).

2.18    Participant    

        "Participant" means any individual who is participating or has
participated in the Plan as provided in Article III.

2.19    Qualified and Other Plan Accounts    

        "Qualified and Other Plan Accounts" means a Participant's (1) ESOT, ESOT
Transfer, Matching, Profit Sharing and Frozen Profit Sharing Accounts under the
Louisiana-Pacific Salaried 401(k) and Profit Sharing Plan, (2) accrued benefits
attributable to employer contributions under the Louisiana-Pacific Corporation
Retirement Account Plan and any other employee pension benefit plan maintained
by the Employer, (3) Supplemental Benefit Plan Account under the
Louisiana-Pacific Supplemental Benefits Plan, (4) Qualified Plan Makeup Credits
Account under the Louisiana-Pacific Executive Deferred Compensation Plan and
(5) fifty percent (50%) of the value of his or her Employer Matching
Contributions Account under the Louisiana-Pacific Executive Deferred
Compensation Plan.

2.20    Retirement    

        "Retirement" means a Participant's termination of employment with the
Employer at the Participant's Early Retirement Date, Normal Retirement Date, or
Deferred Retirement Date.

2.21    Spouse    

        "Spouse" means a Participant's wife or husband who is lawfully married
to the Participant at the time of the Participant's death.

2.22    Supplemental Retirement Benefit    

        "Supplemental Retirement Benefit" means the benefit determined under
Article V of this Plan.

2.23    Target Retirement Percentage    

        "Target Retirement Percentage" means the percentage of Final Average
Compensation which will be used as a target from which other forms of retirement
benefits are subtracted, as provided in Article V, to arrive at the amount of
the Supplemental Retirement Benefit actually payable to a Participant. This
percentage shall equal fifty percent (50%) multiplied by a fraction, the
numerator of which is the Participant's Years of Credited Service, not to exceed
fifteen (15), and the denominator of which is fifteen (15). The adjusted Target
Retirement Percentage shall be rounded to four (4) decimal places.

2.24    Years of Credited Service    

        "Years of Credited Service" means the whole number of years of vesting
service credited under the provisions of the Louisiana-Pacific Corporation
Retirement Account Plan.

4

--------------------------------------------------------------------------------


2.25    Years of Participation    

        "Years of Participation" means the number of twelve (12) month periods
the Participant has been a Participant in the Plan as set out in Section 3.1(b)
of the Plan. For the initial Participants, as set out in Appendix A, Years of
Participation shall be measured from January 1, 1997.


ARTICLE III—PARTICIPATION AND VESTING


3.1    Eligibility and Participation    

        (a)  Eligibility. Eligibility to participate in the Plan shall be
limited to those employees of an Employer who are designated by the Committee.

        (b)  Participation. An employee's participation in the Plan shall be
effective upon notification of the employee of his status as a Participant by
the Committee. Participation in the Plan shall continue until such time as the
Participant terminates employment with the Employer, and as long thereafter as
the Participant is eligible to receive benefits under this Plan.

3.2    Vesting    

        Each Participant shall be one hundred percent (100%) vested in benefits
under this Plan after completing five (5) Years of Participation in the Plan.
The proceeding notwithstanding, each Participant shall be one hundred percent
(100%) vested in benefits under this Plan upon death, Disability or a Change in
Control.

3.3    Cessation of Eligibility    

        Notwithstanding Section 3.1(b) of this Plan, if a Participant ceases to
be designated by the Committee as eligible to participate in the Plan, by reason
of a change in employment status or otherwise, participation herein and
eligibility to receive benefits hereunder shall be limited to the Participant's
interest in such benefits as of the date designated by the Committee.


ARTICLE IV—PRERETIREMENT SURVIVOR BENEFIT


4.1    Pretermination Survivor Benefit    

        If a Participant dies while employed by the Employer, the Employer shall
pay a supplemental survivor benefit to the Participant's Spouse. The amount of
this benefit shall be equal to one-half (1/2) of the Participant's monthly
accrued Supplemental Retirement Benefit payable monthly for the life of the
Spouse, calculated using the three percent (3%) reduction per year specified in
5.3 to the Participant's age at death if the Participant died before attaining
age 62, with payments commencing to the Spouse within thirty (30) days following
the Participant's date of death; provided, that if the Participant would have
been entitled to a benefit described in Section 5.7(c) had the Participant
terminated employment with the Employer immediately prior to the date of death
and such benefit has a greater Acturial Equivalent value than the benefit under
this Section 4.1, then the benefit described in 5.7(c) shall be payable to the
Participant's Spouse or Beneficiary as the case may be.


ARTICLE V—SUPPLEMENTAL RETIREMENT BENEFITS


5.1    Normal Retirement Benefit    

        If a Participant retires on the Normal Retirement Date, the Employer
shall pay to the Participant a monthly Supplemental Retirement Benefit for the
Participant's life equal to the Target Retirement Percentage multiplied by the
Participant's Final Average Compensation, less

        (a)  Fifty percent (50%) of the Participant's primary Social Security
benefit determined at age sixty-two (62), and

5

--------------------------------------------------------------------------------

        (b)  An amount equal to the Participant's Qualified and Other Plan
Accounts amounts, determined as of the Participant's date of termination and
subject to Section 5.9, converted to a monthly life annuity on an Actuarial
Equivalent basis

times the vesting percentage determined under Section 3.2 of this Plan.

5.2    Deferred Retirement Benefit    

        If a Participant retires at a Deferred Retirement Date, the Employer
shall pay to the Participant a Supplemental Retirement Benefit calculated
pursuant to Section 5.1, except that 5.1(a) and 5.1(b) shall be measured at the
Participant's date of termination.

5.3    Early Retirement Benefit    

        If a Participant retires at an Early Retirement Date, the Employer shall
pay to the Participant a monthly Supplemental Retirement Benefit for the
Participant's life equal to the Target Retirement Percentage multiplied by the
Participant's Final Average Compensation, less

        (a)  Fifty percent (50%) of the Participant's primary Social Security
benefit projected to be paid at age sixty-two (62) assuming no future increases
in Compensation, no change in the Social Security Act and no change in the cost
of living or the average wage indexes, and

        (b)  An amount equal to the Participant's Qualified and Other Plan
Accounts amounts, determined as of the Participant's date of termination and
subject to Section 5.9, converted to a monthly life annuity beginning at age
sixty-two (62) on an Actuarial Equivalent basis but assuming no growth in such
amounts to age sixty-two (62);

times the vesting percentage determined under Section 3.2 of this Plan.

        If a Participant retires with the approval of the Committee, the above
Early Retirement Benefit shall be reduced by three percent (3%) for each year by
which the benefit commencement date precedes the Participant's sixty-second
(62nd) birthday (prorated for partial years on a monthly basis). If a
Participant retires without the approval of the Committee, the above Early
Retirement Benefit shall be reduced by five percent (5%) for each year by which
the benefit commencement date precedes the Participant's sixty-second (62nd)
birthday (prorated for partial years on a monthly basis). For Participants who
retire without approval of the Committee, this benefit shall be further reduced
by a fraction equal to the Participant's actual Years of Credited Service at
termination over Years of Credited Service the Participant would have had at age
sixty-two (62).

5.4    Early Termination Retirement Benefit    

        If a Participant terminates employment prior to Early Retirement, the
Employer shall pay to the Participant a monthly Supplemental Retirement Benefit
for the Participant's life equal to the product of (a) times (b) times
(c) where:

        (a)  is an amount equal to the Target Retirement Percentage multiplied
by the Participant's Final Average Compensation, less

        (i)    Fifty percent (50%) of the Participant's primary Social Security
benefit projected to be paid at age sixty-two (62) assuming no future increases
in Compensation, no change in the Social Security act and no change in the cost
of living or the average wage indexes, and

        (ii)  An amount equal to the Qualified and Other Plan Accounts amounts,
determined as of the date of the Participant's date of termination and subject
to Section 5.9, converted to a monthly life annuity beginning at age sixty-two
(62) on an Actuarial Equivalent basis but assuming no growth in such amounts to
age sixty-two (62).

        (b)  is the vesting percentage determined under Section 3.2 of this
Plan; and

6

--------------------------------------------------------------------------------

        (c)  is a fraction equal to the Participant's Years of Credited Service
at termination over Years of Credited Service the Participant would have had at
age sixty-two (62).

5.5    Change in Control Benefits    

        If a Participant is Involuntarily Terminated within thirty-six
(36) months of a Change in Control, such Participant shall be granted two
(2) extra Years of Credited Service under the Plan, and the greater of Final
Compensation or Final Average Compensation shall be used in determining the
Participant's benefit. For such Involuntarily Terminated Participants, benefits
shall be payable at the later of age fifty-five (55) or their date of
termination. Such benefit shall be calculated pursuant to Section 5.3 and as if
the Participant retired with the approval of the Committee.

5.6    Disability Retirement Benefit    

        If a person terminates employment prior to Normal Retirement as a result
of Disability, the Employer shall pay to the Participant a Supplemental
Retirement Benefit commencing at the Participant's Normal Retirement Date equal
to the amount the Participant would have received at such time under the Normal
Retirement provisions of this Article. For purposes of this calculation and
notwithstanding the receipt of any accelerated distribution or distributions
under Section 5.8, Years of Credited Service and Years of Participation shall
continue to accrue during the period of Disability and the Participant's Final
Average Compensation shall be based only on the amounts earned during the sixty
(60) months prior to Disability if this provides the Participant with a greater
benefit.

5.7    Payment of Benefits    

        (a)  Form of Benefit Payments. The normal form of benefit payment shall
be a life annuity payable monthly. Any other form of monthly benefit elected by
the Participant shall be the Actuarial Equivalent to a life annuity payable
monthly. At the time of enrollment the Participant shall elect the form of
benefit payment. The form of benefit payments available to the Participant shall
be:

        (i)    Life Annuity

        (ii)  10-Year Certain and Life Annuity

        (iii)  50% Joint and Spouse Survivor Annuity

        (iv)  100% Joint and Spouse Survivor Annuity

        Participants may amend their form of benefit election by filing a change
form with the Committee at least ninety (90) days before termination of
employment with the Employer.

        (b)  Commencement of Benefit Payments. The Supplemental Retirement
Benefits payable to a Participant under the Normal and Deferred Retirement
provisions of this Article shall commence within thirty (30) days of the
Participant's termination of employment. The Early Retirement Benefit payable to
a Participant shall commence within thirty (30) days of Participant's
termination. However, the Participant may elect to delay the commencement of
such benefit if the election is made at least ninety (90) days prior to
termination, provided that commencement may not be delayed beyond the
Participant's sixty-second (62nd) birthday. The Supplemental Retirement Benefits
payable to a Participant under the Early Termination or Disability provisions of
this Article shall commence within thirty (30) days of the Participant attaining
age sixty-two (62).

        (c)  Death Prior to Commencement of Benefit Payments. If a Participant
terminates employment and dies before the commencement of benefits as provided
under Section 5.7(b), any survivor benefit under the form of benefit that was
elected by the Participant under Section 5.7(ii),

7

--------------------------------------------------------------------------------

(iii) or (iv) shall be payable to the Participant's Spouse or Beneficiary, as
the case may be, at the time benefits otherwise would have commenced to the
Participant.

5.8    Accelerated Distribution    

        Notwithstanding any other provision of the Plan, at any time a
Participant shall be entitled to receive, upon written request to the Committee,
a lump-sum distribution of the Actuarial Equivalent of the Participant's unpaid
vested accrued benefits under this Plan on the date on which the Committee
receives the written request. The vested accrued benefit for active Participants
shall be calculated as if the Participant terminated on the date the
distribution is requested. For those Participants eligible for Early Retirement,
the lump-sum amount shall be calculated as if the Participant had terminated
without permission on the date the distribution is requested. Each accelerated
distribution shall be subject to a penalty equal to ten percent (10%) of the
amount that would otherwise be distributed, and that amount shall be forfeited
by the Participant. The amount payable under this section shall be paid in a
lump sum within sixty-five (65) days following the receipt of the notice by the
Committee from the Participant. In the event a Participant requests and obtains
an accelerated distribution under this section the Participant shall cease to be
a Participant under the Plan; provided, that if the Participant remains employed
by the Employer, participation and future benefit accruals under the Plan may
resume following a period of one (1) year from the date of distribution if the
Participant remains an eligible Participant under Section 3.1 at that time.

5.9    Qualified and Other Retirement Plan Accounts Offset    

        In the event that all or a portion of a Participant's Qualified and
Other Retirement Plan Accounts are paid out prior to the applicable benefit
calculation date under any provision of Article V of the Plan, the value of such
Accounts at termination shall be the amount distributed Accumulated with
Interest to the date of termination.

5.10    Excise Tax and Lost Benefit Makeup    

        If as a result of participating in the Plan the Participant is required
to pay additional excise tax under Section 4999 of the Internal Revenue Code
("IRC"), or receives a smaller benefit from any other Employer plan as a result
of any IRC Section 280G Golden Parachute limitations, then a makeup amount shall
be payable from the Plan. This amount shall be equal to the amount of
Section 4999 excise tax payable and any lost benefit from other Employer Plans
due to IRC Section 280G Golden Parachute limitation, as a result of
participation in the Plan, plus any excise tax and income taxes payable due to
this payment. The Corporation and Participant shall cooperate in good faith in
making such determination and in providing the necessary information for this
purpose.

5.11    Withholding; Payroll Taxes    

        The Employer shall withhold from payments made hereunder any taxes
required to be withheld from a Participant's wages for the federal or any state
or local government. However, a Beneficiary may elect not to have withholding
for federal income tax purposes pursuant to Section 3405 of the Internal Revenue
Code, or any successor provision.

5.12    Payment to Guardian    

        If a Plan benefit is payable to a minor or a person declared incompetent
or to a person incapable of handling the disposition of his property, the
Committee may direct payment of such Plan benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require proof of incompetency, minority, incapacity
or guardianship as it may deem appropriate prior to distribution of the Plan
benefit. Such distribution shall completely discharge the Committee and the
Employer from all liability with respect to such benefit.

8

--------------------------------------------------------------------------------



ARTICLE VI—BENEFICIARY DESIGNATION


6.1    Beneficiary Designation    

        Each Participant shall have the right, at any time, to designate any
person or persons as his Beneficiary or Beneficiaries (both primary as well as
secondary) to whom benefits under this Plan shall be paid in the event of his
death prior to payment to Participant of the benefits due to the Participant
under the Plan. Each Beneficiary designation shall be in a written form
prescribed by the Committee, and will be effective only when filed with the
Committee during the Participant's lifetime.

6.2    Changing Beneficiary    

        Subject to Section 6.3, any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new designation with the Committee. The filing of a new designation
shall cancel all designations previously filed. If a Participant's benefits
under the Plan are subject to the community property laws of any state, any
Beneficiary designation or change in Beneficiary designation shall be valid or
effective only as permitted by applicable law.

6.3    No Beneficiary Designation    

        In the absence of an effective Beneficiary Designation, or if all
designated Beneficiaries predecease the Participant or dies prior to complete
distribution of the Participant's benefits, then the Participant's designated
Beneficiary shall be deemed to be the person in the first of the following
classes in which there is a survivor:

        (a)  the surviving Spouse;

        (b)  the Participant's children, except that if any of the children
predeceases the Participant but leaves issue surviving, then such issue shall
take by right of representation the share the parent would have taken if living;

        (c)  the Participant's estate.


ARTICLE VII—ADMINISTRATION


7.1    Committee; Duties    

        The Plan shall be administered by the Committee, which shall consist of
not less than three (3) persons appointed by the Chief Executive Officer and
which may include the CEO as a member. The Committee shall have the authority to
make, amend, interpret and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as may arise in connection with the Plan.
A majority vote of the Committee members shall control any decision. Members of
the Committee may be Participants under the Plan.

7.2    Agents    

        The Committee may, from time to time, employ other agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Employer.

7.3    Binding Effect of Decisions    

        The decision or action of the Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final, conclusive and binding upon all persons having any interest in
the Plan.

9

--------------------------------------------------------------------------------


7.4    Indemnity of Committee    

        The Employer shall indemnify and hold harmless the members of the
Committee against any and all claims, loss, damage, expense or liability arising
from any action or failure to act with respect to the Plan, except in the case
of gross negligence or willful misconduct.


ARTICLE VIII—CLAIMS PROCEDURE


8.1    Claim    

        Any person claiming a benefit, requesting an interpretation or ruling
under the Plan, or requesting information under the Plan shall present the
request in writing to the Committee which shall respond in writing within thirty
(30) days.

8.2    Denial of Claim    

        If the claim or request is denied, the written notice of denial shall
state:

        (a)  The reason for denial, with specific reference to the Plan
provisions on which the denial is based.

        (b)  A description of any additional material or information required
and an explanation of why it is necessary.

        (c)  An explanation of the Plan's claim review procedure.

8.3    Review of Claim    

        Any person whose claim or request is denied or who has not received a
response within thirty (30) days may request review by notice given in writing
to the Committee. The claim or request shall be reviewed by the Committee who
may, but shall not be required to, grant the claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

8.4    Final Decision    

        The decision on review shall normally be made within sixty (60) days. If
an extension of time is required for a hearing or other special circumstances,
the claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reason and the
relevant plan provisions. All decisions on review shall be final and bind all
parties concerned.


ARTICLE IX—TERMINATION, SUSPENSION OR AMENDMENT


9.1    Termination, Suspension or Amendment of Plan    

        The Corporation may at any time terminate, suspend or amend the Plan in
whole or in part; provided, however, that any such termination or suspension, or
any amendment that would materially change the benefits provided under the Plan,
shall be subject to the prior approval of the Compensation Committee of the
Board. Provided, further, that no such action shall be effective to decrease or
restrict the accrued benefit of any Participant as of the date of such action.


ARTICLE X—MISCELLANEOUS


10.1    Unfunded Plan    

        The Plan is intended to be an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of "management or
highly-compensated employees" within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of

10

--------------------------------------------------------------------------------


ERISA. Accordingly, the Plan shall terminate and no further benefits shall
accrue hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA which is not so
exempt. In the event of such termination, the amount of each Participant's
vested benefits under the Plan shall be distributed to such Participant at such
time and in such manner as the Committee, in its sole discretion, determines.

10.2    Unsecured General Creditor    

        In the event of Employer's insolvency, Participants and their
Beneficiaries, heirs, successors, and assigns shall have no legal or equitable
rights, interest or claims in any property or assets of the Employer, nor shall
they be Beneficiaries of, or have any rights, claims or interests in any life
insurance policies, annuity contracts or the proceeds therefrom owned or which
may be acquired by the Employer. In that event, any and all of the Employer's
assets and policies shall be, and remain, the general, unpledged, unrestricted
assets of the Employer. The Employer's obligation under the Plan shall be that
of an unfunded and unsecured promise of the Employer to pay money in the future.

10.3    Trust Fund    

        The Employer shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, the Employer may establish one or
more trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Employer's creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Employer.

10.4    Nonassignability    

        Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency.

10.5    Not a Contract of Employment    

        The terms and conditions of the Plan shall not be deemed to constitute a
contract of employment between the Employer and the Participant, and the
Participant (or his or her Beneficiary) shall have no rights against the
Employer except as may otherwise be specifically provided herein. Moreover,
nothing in the Plan shall be deemed to give a Participant the right to be
retained in the service of the Employer or to interfere with the right of the
Employer to discipline or discharge the Participant at any time.

10.6    Protective Provisions    

        A Participant will cooperate with the Employer by furnishing any and all
information requested by the Employer, in order to facilitate the payment of
benefits hereunder, and by taking such physical examinations as the Employer may
deem necessary and taking such other action as may be requested by the Employer.

11

--------------------------------------------------------------------------------


10.7    Terms    

        Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

10.8    Captions    

        The captions of the articles, sections and paragraphs of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

10.9    Governing Law; Arbitration    

        The provisions of the Plan shall be construed and interpreted according
to the laws of the State of Oregon. Any dispute or claim that arises out of or
that relates to the Plan or to the interpretation, breach, or enforcement of the
Plan, must be resolved by mandatory arbitration in accordance with the then
effective arbitration rules of Arbitration Service of Portland, Inc., and any
judgment upon the award rendered pursuant to such arbitration may be entered in
any court having jurisdiction thereof.

10.10    Validity    

        In case any provision of the Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

10.11    Notice    

        Any notice or filing required or permitted to be given to the Committee
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to any member of the Committee or the Secretary of
the Employer. Such notice shall be deemed given as of the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

10.12    Successors    

        The provisions of the Plan as it may be amended from time to time shall
bind and inure to the benefit of the Employer and its successors and assigns.
The term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all of the business and assets of the Employer, and
successors of any such corporation or other business entity.

    LOUISIANA-PACIFIC CORPORATION
 
 
By:
/s/  MICHAEL J. TULL      

--------------------------------------------------------------------------------

Vice President, Human Resources
 
 
By:
/s/  ANTON C. KIRCHHOF      

--------------------------------------------------------------------------------

Secretary
 
 
Dated: August 9, 2002


12

--------------------------------------------------------------------------------



QuickLinks


LOUISIANA-PACIFIC CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
ARTICLE I—PURPOSE; EFFECTIVE DATE
ARTICLE II—DEFINITIONS
ARTICLE III—PARTICIPATION AND VESTING
ARTICLE IV—PRERETIREMENT SURVIVOR BENEFIT
ARTICLE V—SUPPLEMENTAL RETIREMENT BENEFITS
ARTICLE VI—BENEFICIARY DESIGNATION
ARTICLE VII—ADMINISTRATION
ARTICLE VIII—CLAIMS PROCEDURE
ARTICLE IX—TERMINATION, SUSPENSION OR AMENDMENT
ARTICLE X—MISCELLANEOUS
